Title: From Thomas Jefferson to Edmund Bacon, 26 January 1807
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                     
                            Washington Jan. 26. 07.
                        
                        As I must carry thorn plants home in the spring to fill up the vacancies in my hedges, I must now get you to
                            take the trouble of walking round the whole of the two thorn enclosures, and counting exactly how many are wanting. there
                            should be one every 6. inches. then count how many plants are living in the thorn nursery, and send me the numbers, that I
                            may be able to procure here the proper number. Davy will have to come on with the little cart & two mules about the 1st.
                            of March. I expect you will receive from Richmond a 30. gallon cask of wine which I wish you to put into the little wine
                            cellar under the tea-room. set it on skids high enough to be drawn off without being again moved. mr Perry complains that
                            his work waits for hauling. I do not doubt but you will do it for him when something more material is not in the way. I
                            wish you to avoid hiring hauling, but when the suffering for want of it is too great. I pray you to consider whatever
                            relates to the mill as the most important of any thing under your care, and not to fail being there once every day. Accept
                            my best wishes.
                        
                            Th: Jefferson
                     
                        
                    